, Case 2:21-cr-20009-DPH-DRG ECF No. 1, PagelD.8 Filed 01/06/21 Page1of3 %

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case: 2:21-cr-20009
United States of America, Judge: Hood, Denise Page
MJ: Grand, David R.
or Filed: 01-06-2021 At 09:36 AM
Plaintiff, INDI USA V. BATISTE (DA)
Vv. Violations:
18 U.S.C. § 922(g)(1)
Reginald Batiste,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(¢g)(1) — Felon in Possession of a Firearm
On or about September 11, 2020, in the Eastern District of Michigan,
defendant, Reginald Batiste, knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, did knowingly and
unlawfully possess a firearm, that is, one Glock, Model 19, 9mm pistol, said
firearm having been shipped and transported in interstate and foreign commerce, in

violation of Title 18, United States Code, Section 922(g)(1).

 
 

Case 2:21-cr-20009-DPH-DRG ECF No. 1, PagelD.9 Filed 01/06/21 Page 2 of 3

FORFEITURE ALLEGATION
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461.

Upon conviction of the offense charged in Count One of this Indictment,
Defendant, shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d)(1) and 28 United States Code, Section 2461, any firearm or
ammunition involved in said offense.

THIS IS A TRUE BILL.

GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

MATTHEW ROTH
Chief, Major Crimes Unit

s/ Erin Ramamurthy

ERIN RAMAMURTHY
Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9788
erin.ramamurthy@usdoj.gov

 

Dated: January 6, 2021
 

 

Case 2:21-cr-20009-DPH-DRG ECF No. 1, PagelD.10 Filed 01/06/21 Page 3 of 3

| _ Case:3:20-cr-20009
United States District Court Criminal Case Cove Judge: Cleland, Robert H.

MJ: Patti, Anthony P.
Filed: 01-08-2020 At 05:20 PM
INDI USA VS SHOWERS (DP)
Companion Case Number:

 

 

 

 

NOTE: it is the responsibility of the Assistant U.S. Attorney signing this form to complete it accu

 

 

 

This may be a companion case based on LCrR 57.10(b)(4)":

 

 

 

Les ZNo AUSA’s Initials: ELVI<

 

 

Case Title: USA v. Reginald Batiste
County where offense occurred: Wayne
Offense Type: Felony

Indictment -- based upon prior complaint [Case number: 20-mj-30420]

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

 

 

January 6, 2021 Le
Date Erin Ramamurthy i,
Assistant United States rney

211 W. Fort Street, Suite 2001
Detroit, MI 48226
erin.ramamurthy@usdoj.gov
(313) 226-9788

Bar #: P81645

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
